NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

CRISTIAN DAVID ARCHILA,          )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-3847
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.